Title: To Thomas Jefferson from Samuel Huntington, 24 May 1781
From: Huntington, Samuel
To: Jefferson, Thomas


        
        
        Philadelphia, 24 May 1781. Encloses the following resolves of Congress of 22 May, and expects “the Necessity as well as the Importance of those Measures will have a suitable Impression upon the States universally, and excite them to a vigorous and punctual Compliance”: (1) “That the whole Debts already due by the united States be liquidated as soon as may be to their Specie Value, and funded, if agreeable to the Creditors as a Loan upon Interest”; (2) that the calculation of expenses of the present campaign be made in solid coin and “Experience having evinced the Inefficacy of all Attempts to support the Credit of Paper Money by compulsory Acts, it is recommended to such States, where Laws making paper Bills a Tender yet exist, to repeal the same”; (3) that the treasurer of the United States is directed to draw orders on the treasurers of the states, payable at 30 days’ sight, for the quotas called for on 26 Aug. 1780 which were due before 31 Dec. 1780, and that the treasurer will continue to draw such orders for subsequent requisitions, the states being expected to direct their treasurers to accept the orders and “take effectual Measures to enable their respective Treasurers to pay them punctually.”
        
        
      